DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2021/0175666) in view of Amemori (2021/0111521).
With regard to claim 25, Zhang teaches, as shown in figures 1-8 and taught in paragraph 59: “A connector 200 configured to be connected to a mating connector 300 including a plurality of mating terminals (330 and 320), the connector 200 comprising: a plurality of terminals (230, 220A, and 220B) each configured to be electrically connected to respective one of the plurality of mating terminals while the connector 200 is connected to the mating connector 300; a housing 210 holding the plurality of terminals; an outer shield 250; and an inner shield 240 surrounded by the outer shield 250, wherein: the connector 200 is configured to be connected to the mating connector 300 by moving toward the mating connector 300 in a first direction (up-and-down direction in figure 1) relatively with respect to the mating connector 300, the plurality of terminals include two terminals 230 and 220A arranged on both sides of the inner shield 240 in a second direction (lower-left to upper-right in figure 4) perpendicular to the first direction, the housing 210 includes: a bottom wall 211 having a surface (top surface of 211 in figure 3) directed in the first direction; a peripheral wall (outer wall of 210 in figure 2) protruding in the first direction from the surface of the bottom wall 211, the outer shield 250 being fixed to the peripheral wall; and a wall portion (surrounding 240 in figure 2) … the wall portion being surrounded by the peripheral wall,   the inner shield 240A includes: a base (lower-left portion of 240 in figure 5) extending in a third direction (lower-right to upper-left in figure 5) which is perpendicular to the first direction and is different from the second direction; and an extension (upper-right portion of 240 in figure 5) protruding in the first direction from the base, the extension contacting the wall portion of the housing 210”.
Zhang does not teach the wall portion: “protruding in the first direction from the surface of the bottom wall”.
In the same field of endeavor before the effective filing date of the claimed invention, Amemori teaches, as shown in figures 1A-3B, a wall portion (wall to the right of 33 in figure 1C) “protruding in the first direction Z from the surface of the bottom wall (top wall of 20 in figure 1C)”.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Amemori with the invention of Zhang in or to provide shielding against an electromagnetic field (Amemori, paragraph 91).

With regard to claim 26, Zhang as modified by Amemori teaches: “The connector of claim 25”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein: the wall portion of the housing includes: a first wall portion (left wall portion next to 33 in figure 1C) extending in a direction X perpendicular to the first direction Z and the third direction Y, one terminal 21 of the plurality of terminals being disposed on the first wall portion; and a second wall portion(right wall portion next to 33 in figure 1C) extending in the direction X perpendicular to the first direction Z and the third direction Y, another terminal 32a of the plurality of terminals being disposed on the second wall portion, and the extension (bottom part of 23 in figure 7A) is disposed between the first wall portion and the second wall portion when viewed in the direction X perpendicular to the first direction Z and the third direction Y”.

With regard to claim 27, Zhang as modified by Amemori teaches: “The connector of claim 25”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein: one 32a of the two terminals includes: a contact portion (portion of 32a contacting 12a in figure 3B) configured to contact one of the plurality of mating terminals 12a; and a board connection portion 22a configured to be connected to a circuit board, and the contact portion and the board connection portion 22a are arranged in the third direction Y when viewed in the first direction Z”.

With regard to claim 28, Zhang as modified by Amemori teaches: “The connector of claim 25”, as shown above.
Zhang also teaches, as shown in figures 1-8: “wherein:  the bottom wall 211 of the housing further has another surface (bottom surface of 211 in figure 3) opposite to the surface of the bottom wall, the bottom wall has an accommodation groove (where 240 is received into 211 in figure 3) provided therein, the accommodation groove includes a portion passing from the surface of the bottom wall to the another surface of the bottom wall, a part of the base of the inner shield 240 is accommodated in the portion of the accommodation groove”.

With regard to claim 29, Zhang as modified by Amemori teaches: “The connector of claim 28”, as shown above.
Zhang also teaches, as shown in figures 1-8: “wherein: the part of the base of the inner shield 240 accommodated in the portion of the accommodation groove has a first end (bottom-left end of the base in figure 5) positioned in the first direction, the extension of the inner shield 240 has a second end (upper-right end of the extension in figure 5) positioned in the first direction, and the second end of the extension is positioned in the first direction from the part of the base accommodated in the portion of the accommodation groove when viewed in the third direction”.
Allowable Subject Matter
Claims 1, 3-7, 10-12, and 14-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831